Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 1 of 9 Page ID #:128



        Rosalinda V. Amash (SBN 213905)
   1    LAW OFFICE OF ROSALINDA V. AMASH
   2    1223 Wilshire Blvd., #493
        Santa Monica, CA 90403
   3    T: (424) 268-4610
        E: rosalinda@amashlaw.com
   4
   5    Attorney for DEFENDANTS ATHANASIOS YORTZIDIS and ASIMO YORTZIDIS,
        individually and as trustees of the ATHANASIOS AND ASIMO YORTZIDIS TRUST;
   6    ALEXANDRA SARIGIANIDES, individually and as trustee of the 2000 ALEXANDRA
        SARIGIANIDES, individually and as trustee of the 2000 ALEXANDRA SARIGIANIDES
   7    TRUST
   8
   9
                             UNITED STATES DISTRICT COURT

   10
                           CENTRAL DISTRICT OF CALIFORNIA

   11
        ANTHONY BOUYER, an individual,             )   CASE NO.: 2:20 cv 03852- JAK-AGR
   12
                                                   )
   13                   Plaintiff,                 )
                   v.                                  DECLARATION OF DIMITRIOS
   14                                              )
                                                       YORTZIDIS IN SUPPORT OF
        ATHANASIOS YORTZIDIS and ASIMO             )
   15                                                  DEFENDANTS’ MOTION TO DISMISS
        YORTZIDIS, individually and as trustees of )   PLAINTIFF’S COMPLAINT
   16   the ATHANASIOS AND ASIMO YORTZIDIS )
        TRUST; ALEXANDRA SARIGIANIDES,             )
   17   individually and as trustee of the 2000    )   DATE: JANUARY 11, 2021
        ALEXANDRA SARIGIANIDES, individually )
   18   and as trustee of the 2000 ALEXANDRA
                                                       TIME: 8:30 A.M.
        SARIGIANIDES TRUST; AND DOES 1-10,             COURTROOM: 10B
   19                                                  JUDGE: HON. JOHN A. KRONSTADT
        inclusive,
   20
                     Defendants.
   21
   22
   23
   24
   25
   26
   27
   28

                                                 -1-
                               YORTZIDIS DECL. ISO MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 2 of 9 Page ID #:129



                                DECLARATION OF DIMITRIOS YORTZIDIS
   1
   2         I, Dimitrios Yortzidis, hereby declare as follows:

   3    1.      I am the owner and operator of Bobo’s Hamburgers in Pacoima, California. The facts
   4
        stated herein are true and correct of my own personal knowledge, and if called as a witness I
   5
        could and would competently testify thereto.
   6
   7    2.      The Bobo’s Hamburgers in Pacoima was scheduled to commence a complete remodel,

   8    including to its parking lot, on March 18, 2020. Unfortunately, due to the global pandemic of
   9
        COVID-19, the remodel was postponed for several months and commenced on May 18, 2020.
   10
        The remodel is slated to be complete on or about October 2020. The construction consists of an
   11
   12   extensive interior and exterior remodel of the entire building, including to its parking lot. The

   13   remodel has been planned for several years. The plans were submitted to the City of Los
   14
        Angeles for a plan check in 2018.
   15
        3.      The plans for the remodel were submitted and approved by the City of Los Angeles.
   16
   17   Attached as Exhibit 1 is a true and correct copy of the site plan sheet for the Bobo’s Hamburgers
   18   Pacoima remodel. Attached as Exhibit 2 is a true and correct copy of the “PARKING” Site Plan
   19
        Notes portion of the plan sheet for ease of reading. Included on the site plans are the
   20
   21   accessibility requirements for the parking area per the City of Los Angeles. The City of Los

   22   Angeles would not have issued permits for this remodel if it did not comply with the required
   23
        California Building Standards and Title 24 access requirements.
   24
        4.      The remodel includes a complete new parking lot, including compliance with all the
   25
   26   necessary accessibility requirements. Construction has commenced on the parking lot. The

   27   existing asphalt parking lot has been demolished and excavated. The new concrete has been
   28
        poured for the parking per the site plans as demonstrated in Exhibits 1-2.
                                                        -2-
                                   YORTZIDIS DECL. ISO MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 3 of 9 Page ID #:130



        5.     The structural changes and construction to the exterior and interior of the restaurant,
   1
   2    including to the parking lot, are permanent in nature, comply with ADA guidelines and bear

   3    significant expense for Bobo’s Hamburgers. Bobo’s Hamburgers has absolutely no reason to
   4
        bear this expense and then bear the cost of undoing its remedial efforts only to defy the ADA
   5
        requirements. The changes, as evidenced in the site plans, are permanent and in compliance with
   6
   7    the ADA requirements.

   8
   9
               I declare under penalty of perjury under the laws of the United States of America that the
   10
        foregoing is true and correct. Executed on July 9, 2020 in Pacoima, California.
   11
   12
   13
   14                                                        _____________________________
                                                             DIMITRIOS YORTZIDIS
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                       -3-
                                  YORTZIDIS DECL. ISO MOTION TO DISMISS
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 4 of 9 Page ID #:131
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PLAN CHECK                         9 JUL 2018

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CITY OF LOS ANGELES ACCESSIBILITY NOTES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NOTE: CODE REFERENCES ARE TO THE 2017 EDITION OF THE LOS ANGELES BUILDING CODE                                                                                                                                                                                                                                                                                                                                                                                                                                                                               PLAN CHECK                        26 JUL 2018

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A. APPLICATION AND ADMINISTRATION                                                                                                                                 35. Handrail gripping surfaces with a circular cross section shall have an outside diameter of 11⁄4 inches minimum and 2 inches maximum. §11B-505.7.1                                                   d. Unisex toilet and bathing facilities shall be identified by a circle, 1⁄4 inch thick and 12 inches in diameter with a 1⁄4 inch thick triangle with a vertex                     HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1     REVISION                          7 AUG 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1. Public accommodations shall maintain in operable working condition those features of facilities and equipment that are required to be accessible to and        36. Handrail gripping surfaces with a non-circular cross section shall have a perimeter dimension of 4 inches minimum and 61⁄4 inches maximum, and a                                                    pointing upward superimposed on the circle and within the 12- inch diameter. The triangle symbol shall contrast with the circle symbol, either light on a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    useable by persons with disabilities. Isolated or temporary interruptions in service or accessibility due to maintenance or repairs shall be permitted. §11B-     cross-section dimension of 21⁄4 inches maximum. §11B-505.7.2                                                                                                                                            dark background or dark on a light background. The circle symbol shall contrast with the door, either light on a dark background or dark on a light
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    108                                                                                                                                                               37. Handrail gripping surfaces shall extend beyond and in the same direction of stair flights and ramp runs in accordance with Section 11B-505.10 Handrail                                              background. §11B-703.7.2.6.3                                                                                                                                                       BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Extensions. §11B-505.10                                                                                                                                                                                                                                                                                                                                                              2     REVISION                          28 AUG 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B. BUILDING BLOCKS                                                                                                                                                38. Ramp handrails shall extend horizontally above the landing for 12 inches minimum beyond the top and bottom of ramp runs. Extensions shall return to                                                 WASHING MACHINE AND CLOTHES DRYERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FLOOR OR GROUND SURFACES                                                                                                                                          a wall, guard, or the landing surface, or shall be continuous to the handrail of an adjacent ramp run. §11B-505.10.1                                                                                    22. Washing machines and clothes dryer’s operable parts must comply with Section 11B-309 Operable Parts.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1. Floor and ground surfaces shall be stable, firm, and slip resistant. §11B-302.1                                                                                39. At the top of a stair flight, handrails shall extend horizontally above the landing for 12 inches minimum beginning directly above the first riser nosing.                                          §11B-611.3                                                                                                                                                                         HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2. Carpet or carpet tile shall be securely attached and shall have a firm cushion, pad, or backing or no cushion or pad. Carpet or carpet tile shall have a       Extensions shall return to a wall, guard, or the landing surface, or shall be continuous to the handrail of an adjacent stair flight. §11B-505.10.2                                                     23. Top loading machines shall have the door to the laundry compartment located 36 inches maximum above the finish floor. Front loading machines shall                             REVIEW                            17 FEB 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    level loop, textured loop, level cut pile, or level cut/uncut pile texture. Pile height shall be 1⁄2 inch maximum. §11B-302.2, Figure 11B-302.2                   40. At the bottom of a stair flight, handrails shall extend at the slope of the stair flight for a horizontal distance equal to one tread depth beyond the last riser                                   have the bottom of the opening to the laundry compartment located 15 inches minim and 36 inches maximum above the finish floor. §11B-611.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      nosing. The horizontal extension of a handrail shall be 12 inches long minimum and a height equal to that of the sloping portion of the handrail as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      measured above the stair nosings. Extension shall return to a wall, guard, or the landing surface, or shall be continuous to the handrail of an adjacent stair                                                                                                                                                                                                                             PLANNING CDO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CHANGES IN LEVEL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             REVIEW                            17 JUN 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3. Vertical changes in level for floor or ground surfaces may be 1⁄4 inch high maximum and without edge treatment. Changes in level greater than 1⁄4 inch         flight. §11B-505.10.3                                                                                                                                                                                   F. COMMUNICATION ELEMENTS AND FEATURES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and not exceeding 1⁄2 inch in height shall be beveled with a slope not steeper than 1:2. §11B-303, Figures 11B-303.2 & 11B-303.3                                                                                                                                                                                                                                          FIRE ALARM SYSTEMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4. Changes in level greater than 1⁄2 inch in height shall be ramped and shall comply with the requirements of 11B-405 Ramps or 11B-406 Curb Ramps as              STAIRWAYS                                                                                                                                                                                               1. Where fire alarm systems and carbon monoxide alarm systems provide audible alarm coverage, alarms shall comply with 11B-215 Fire Alarm Systems.                                 BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    applicable. §11B-303                                                                                                                                              41. A stair is defined as a change in elevation, consisting of one or more risers. §11B-202                                                                                                             §11B-215.1 (See exception)                                                                                                                                                         REVIEW                            28 AUG 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5. Abrupt changes in level exceeding 4 inches in a vertical dimension between walks, sidewalks or other pedestrian ways and adjacent surfaces or                  42. All steps on a flight of stairs shall have uniform riser heights and uniform tread depths. Risers shall be 4 inches high minimum and 7 inches high                                                  2. Alarms in public use areas and common use areas shall comply with 702 Chapter 9, Section 907.5.2.3.1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    features shall be identified by warning curbs at least 6 inches in height above the walk or sidewalk surface or by guards or handrails with a guide rail          maximum. Treads shall be 11 inches deep minimum. Curved stairways with winder treads are permitted at stairs which are not part of a required means of                                                  §11B-215.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    centered 2 inches minimum and 4 inches maximum above the surface of the walk or sidewalk. These requirements do not apply between a walk or                       egress. (See exception) §11B-504.2                                                                                                                                                                      3. Where employee work areas have audible alarm coverage, the wiring system shall be designed so that visible alarms complying with 702 Chapter 9,                                 BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    sidewalk and an adjacent street or driveway. §11B-303.5                                                                                                           43. Open risers are not permitted. §11B-504.3 (See exceptions)                                                                                                                                          Section 907.5.2.3.2 can be integrated into the alarm system. §11B-215.3                                                                                                            ACCESS REVIEW                     10 SEP 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      44. Interior stairs shall have the upper approach and lower tread marked by a stripe providing clear visual contrast. Exterior stairs shall have the upper                                              4. Fire alarm systems shall have permanently installed audible and visible alarms complying with NFPA 72 (1999 or 2002 edition) (incorporated by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TURNING SPACE                                                                                                                                                     approach and all treads marked by a stripe providing clear visual contrast. The stripe shall be a minimum of 2 inches wide to a maximum of 4 inches wide                                                reference, see “Referenced Standards” in Chapter 1), except that the maximum allowable sound level of audible notification appliances complying with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      placed parallel to, and not more than 1 inch from, the nose of the step or upper approach. The stripe shall extend the full width of the step or upper                                                                                                                                                                                                                                     HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6. Circular turning spaces shall be a space of 60 inches diameter minimum and may include knee and toe clearance complying with 11B-306 Knee and                                                                                                                                                                                                                          section 4-3.2.1 of NFPA 72 (1999 edition) shall have a sound level no more than 110 dB at the minimum hearing distance from the audible appliance. In                              REVIEW                            27 SEP 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Toe Clearance. §11B-304.3.1                                                                                                                                       approach and shall be of material that is at least as slip resistant as the other treads of the stair. A painted stripe shall be acceptable. Grooves shall not be                                       addition, alarms in guest rooms required to provide communication features shall comply with sections 4-3 and 4-4 of NFPA 72 (1999 edition) or sections
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7. T-Shaped turning spaces shall be a T-shaped space within a 60 inch square minimum with arms and base 36 inches wide minimum. Each arm of the T                 used to satisfy this requirement. §11B-504.4.1                                                                                                                                                          7.4 and 7.5 of NFPA 72 (2002 edition), and Chapter 9, Sections 907.5.2.1 and 907.5.2.3. §11B-702.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    shall be clear of obstructions 12 inches minimum in each direction and the base shall be clear of obstructions 24 inches minimum. §11B-304.3.2, Figure            45. The radius of curvature at the leading edge of the tread shall be 1⁄2 inch maximum. Nosings that project beyond risers shall have the underside of the                                                                                                                                                                                                                                 TRANSPORTATION DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      leading edge curved or beveled. Risers shall be permitted to slope under the tread at an angle of 30 degrees maximum from vertical. The permitted                                       ASSISTIVE LISTENING SYSTEMS                                                                                                                                                                  3     REVISION             01 OCT 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11B-304.3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      projection of the nosing shall extend 11⁄4 inches maximum over the tread below. §11B-504.5 (See exception for existing buildings)                                                       5. Assistive listening systems shall be provided in assembly areas, including conference and meeting rooms, used for the purpose of entertainment,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    KNEE AND TOE CLEARANCE                                                                                                                                            46. Stairs shall have handrails complying with Section 11B-505 Handrails. §11B-504.6                                                                                                    educational or civic gatherings, or similar purposes. §202, §11B- 219.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8. For lavatories and built-in dining and work surfaces required to be accessible, toe clearance shall be provided that is 30 inches in width and 9 inches in     47. Stair treads and landings subject to wet conditions shall be designed to prevent the accumulation of water.                                                                         Note: Assembly areas include, but are not limited to, classrooms, lecture halls, courtrooms, public meeting rooms, public hearing rooms, legislative                                               PLANNING CDO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4     SUBMITTAL REVIEW                  25 OCT 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    height above the finish floor or ground for a depth of 19 inches minimum. §11B-306.2.1                                                                            §11B-504.7                                                                                                                                                                              chambers, motion picture houses, auditoria, theaters, playhouses, dinner theaters, concert halls, centers for the performing arts, amphitheaters, arenas,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9. Toe clearance shall extend 19 inches maximum under lavatories for toilet and bathing facilities and 25 inches maximum under other elements.                    48. Floor identification signs required by Chapter 10, Section 1022.9 complying with Sections 11B-703.1 Signs General, 11B-703.2 Raised Characters,                                     stadiums, grandstands, or convention centers. §202, §11B-219.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    §11B-306.2.2                                                                                                                                                      11B-703.3 Braille and 11B-703.5 Visual Characters shall be located at the landing of each floor level, placed adjacent to the door on the latch side, in all                            6. Assistive listening system shall provide an amplification system utilizing transmitters, receivers, and coupling devices to bypass the acoustical space
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      enclosed stairways in buildings two or more stories in height to identify the floor level. At the exit discharge level, the sign shall include a raised five pointed                                                                                                                                                                                                                       TRANSPORTATION DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    10. At lavatories in toilet and bathing facilities, knee clearance shall be provided that is 30 inches in width for a depth of 11 inches at 9 inches above the                                                                                                                                                                                            between a sound source and a listener by means of induction loop, radio frequency, infrared, or direct-wired equipment. §202                                                                 5     APPROVAL REVISION    16 DEC 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    finish floor or ground and for a depth of 8 inches at 27 inches above the finish floor or ground increasing to 29 inches high minimum above the finish floor      star located to the left of the identifying floor level. The outside diameter of the star shall be the same as the height of the raised characters. §11B-504.8                          7. Where a building contains more than one assembly area under one management, the total number of required receivers may be calculated using the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or ground at the front edge of a counter with a built-in lavatory or at the front edge of a wall-mounted lavatory fixture. §11B- 306.3.3, Figure 11B-306.3(c)                                                                                                                                                                                             total number of seats in the assembly areas provided that all receivers are usable with all systems. §11B-219.3 (See exception)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11. At dining and work surfaces required to be accessible, knee clearance shall be provided that is 30 inches in width at 27 inches above the finish floor or     CURB RAMPS, BLENDED TRANSITIONS AND ISLANDS                                                                                                                                             8. Twenty-five percent minimum of receivers provided for assistive listening systems, but no fewer than two, shall be hearing-aid compatible except when                                           BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ground for a depth of at least 19 inches. §11B-306.3                                                                                                              49. Perpendicular ramp runs shall have a running slope not steeper than 1:12 (8.33%). §11B-406.2.1                                                                                      all seats in an assembly area are served by means of an induction loop. §11B-219.3                                                                                                                 REVIEW                            02 JAN 2020
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      50. For perpendicular ramps, where provided, curb ramp flares shall not be steeper than 1:10. §11B-406.2, Figure 11B-406.2.2                                                            9. When assistive-listening systems are limited to specific areas or seats, such areas or seats shall be within a 50-foot viewing distance of the stage or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PROTRUDING OBJECTS                                                                                                                                                51. The running slope of the curb ramp segments shall be in-line with the direction of sidewalk travel. Ramp runs shall have a running slope not steeper                                playing area and shall have a complete view of the stage or playing area. §11B-219.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    12. Except for handrails, objects with leading edges more than 27 inches and less than 80 inches above the finish floor or ground shall protrude no more          than 1:12 (8.33%). §11B-406.3.1, Figure 11B-406.3.2                                                                                                                                     10. Permanently installed assistive-listening systems are required in areas if (1) they have fixed seating and (2a) they accommodate at least 50 persons or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    than 4 inches horizontally into the circulation path. Handrails may protrude 41⁄2 inches maximum. §11B-307.2, Figure 11B-307.2                                    52. A turning space 48 inches minimum by 48 inches minimum shall be provided at the bottom of the curb ramp. The slope of the turning space in all                                      (2b) they have audio-amplification systems, except those used exclusively for paging and/or background music. §11B-219.2, §11B-219.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    13. Freestanding objects mounted on posts or pylons shall overhang circulation paths no more than 12 inches when located from 27 to 80 inches above               directions shall be 1:48 maximum (2.083%). §11B-406.3.2                                                                                                                                 11. Portable assistive-listening systems may serve more than one conference or meeting rooms if an adequate number of electrical outlets or other
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the finish floor or ground. §11B-307.3, Figure 11B-307.3(a)                                                                                                       53. Blended transition ramps hall have a running slope not steeper than 1:20 (5%). §11B-406.4.1                                                                                         supplementary wiring is provided and permanently                 systems are not required. §11B-219.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      54. Curb ramps and the flared sides of curb ramps shall be located so that they do not project into vehicular traffic lanes, parking spaces, or parking                                                                                  P/BCinstalled
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2017-084
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              12. Receivers required for use with an assistive listening system shall include a 1/8 inch standard mono jack.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CONSTRUCTION ADMIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    14. Protruding objects shall not reduce the clear width required for accessible routes. §11B-307.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    15. Lowest edge of a sign or other obstruction, when mounted between posts or pylons separated with a clear distance greater than 12 inches, shall be             access aisles. Curb ramps at marked crossings shall be wholly contained within the markings, excluding any flared sides. §11B-406.5.1 THESE DIAGRAMS ILLUSTRATE THE§11B-706.2             SPECIFIC REQUIREMENTS OF THESE REGULATIONS AND ARE INTENDED ONLY AS                                                                                                                        SET 000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    less than 27 inches or more than 80 inches above the finish floor or ground. §11B-307.3, Figure 11B-307.3(b)                                                      55. The clear width of curb ramp runs (excluding any flared sides), blended transitions, and turning spaces shall be 48 inches minimum.AN               §11B-406.5.2                     CONSTRUCTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  AID FOR BUILDING DESIGN AND13.   Receivers required to be hearing aid compatible shall interface with telecoils in hearing aids through the provision of neck loops. §11B-706.3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    16. Vertical clearance shall be at least 80 inches high on circulation paths except at door closers and door stops, which may be 78 inches minimum above          56. Landings shall be provided at the tops of curb ramps and blended transitions (parallel curb ramps shall not be required to comply). The landing clear                               14. Assistive listening systems shall be capable of providing a sound pressure level from 110 – 118 dB with a dynamic range on the volume control of 50
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the finish floor or ground. §11B-307.4                                                                                                                            length shall be 48 inches minimum. The landing clear width shall be at least as wide as the curb ramp, excluding any flared sides, or the blended transition                            dB. §11B-706.4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    17. Guardrails or other barriers with a leading edge located 27 inches maximum above the finish floor or ground shall be provided where the vertical              leading to the landing. The slope of the landing in all directions shall be 1:48 (2.083%) maximum. §11B-406.5.3                                                                         15. Signal-to-noise ratio for internally generated noise in assistive listening systems shall be 18 dB minimum.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    clearance on circulation paths is less than 80 inches high. §11B-307.4, Figure 11B-307.4                                                                          57. Grade breaks at the top and bottom of curb ramp runs shall be perpendicular to the direction of the ramp run. Grade breaks shall not be permitted on                                §11B-706.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the surface of ramp runs and turning spaces. Surface slopes that meet at grade breaks shall be flush. §11B-406.5.6                                                                      16. Peak clipping shall not exceed 18 dB of clipping relative to the peaks of speech. §11B-706.6                                                                                             owner
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    18. Where a guy support is used within either the width of a circulation path or 24 inches maximum outside of a circulation path, a vertical guy brace,                                                                                                                    Vehicle    spaces.   Car  and  van  parking  spaces   shall be 216  inches (18
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    sidewalk guy or similar device shall be used to prevent a hazard or an overhead obstruction. §11B-307.4.1, Figure 11B-307.4.1                                     58. The cross slope of curb ramps and blended transitions shall be 1:48 (2.083%) maximum. §11B-406.5.7                                                                                                                                                                                                                                                                               Btoo inc           dba bobo's hamburgers pacoima
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      59. Counter slopes of adjoining gutters and road surfaces immediately adjacent to and within 24 inches   feet)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of the     minimum.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      long curb   rampCar    parking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          shall  not spaces    shall be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      be steeper      than    inches (9 feet)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1081:20
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               wide minimum and van parking spaces shall be 144 inches (12 feet)              TWO-WAY COMMUNICATION SYSTEMS                                                                                                                                                                attn: dimitrios yortzidis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    REACH RANGES                                                                                                                                                      (5%). The adjacent surfaces at transitions at curb ramps to walks, gutters, and streets shall be at the same     level. §11B-406.5.8                                                    17. Two-way communication systems that are provided to gain admittance to a building or facility or to restricted areas within a building or facility shall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               wide minimum, shall be marked to define the width, and shall have an                                                                                                                                                                                                              asimo yortzidis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    19. Electrical controls and switches intended to be used by the occupant of a room or area to control lighting and receptacle outlets, appliances or cooling,     60. The bottom of diagonal curb ramps shall have a clear space 48 inches minimum outside active traffic      lanes of the roadway. Diagonal curb ramps                                  provide both audible and visual signals. Handset cords, if provided, shall be 29 inches long minimum. §11B-230.1, §11B-708
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               adjacent access aisle complying with Section 11B-502.3.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    heating and ventilating equipment shall be located within allowable reach ranges. Low reach shall be measured to the bottom of the outlet box and high            provided at marked crossings shall provide the 48 inches minimum clear space within the markings. §11B-406.5.9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Exception: Van parking spaces shall be permitted to be 108 inches (9           18. Common use or public use system interface of communications systems between a residential dwelling unit and a site, building, or floor entrance shall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      61. Curb ramps and blended transitions shall have detectable warnings complying with 11B-705 Detectable           Warnings. §11B-406.5.12                                               include the capability of supporting voice and TTY communication with the residential dwelling unit interface. §11B-708.4.1                                                                  2701 FIRESTONE BLVD. UNIT C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    reach shall be measured to the top of the outlet box. §11B-308.1.1                                                                                                                                                                                                         feet) wide minimum where the access aisle is 96 inches (8 feet) wide
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    20. Electrical receptacle outlets on branch circuits of 30 amperes or less and communication system receptacles shall be located within allowable reach           62. Raised islands in crossings shall be cut through level with the street or have curb ramps at both sides.    The clear width of the accessible route at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               minimum.                                                                       19. Residential dwelling unit system interface of communications systems between a residential dwelling unit and a site, building, or floor entrance shall                                   SOUTH GATE, CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ranges. Low reach shall be measured to the bottom of the outlet box and high reach shall be measured to the top of the outlet box. §11B-308.1.2.                  islands shall be 60 inches wide minimum. Where curb ramps are provided, they shall comply with 11B-406 Curb Ramps, Blended Transitions and Islands.                                     include a telephone jack capable of supporting voice and TTY communication with the common use or public use system interface. §11B-708.4.2                                                  90280 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    21. High forward reach that is unobstructed shall be 48 inches maximum and the low forward reach shall be 15 inches minimum above the finish floor or             Landings complying with 11B-406.5.3 Landings and the accessible route shall be permitted to overlap.AccessIslandsaisles.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            shallAccess    detectable
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   have aisles    servingwarnings      complying
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          parking spaces    shall comply with                                                                                                                                                                                              818.890.2603
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ground. §11B-308.2.1, Figure 11B-308.2.1                                                                                                                          with 11B-705 Detectable Warnings and Detectable Directional Texture. §11B-406.6, Figure 11B-406.6Section 11B-502.3. Access aisles shall adjoin an accessible route. Two TELEPHONES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    22. High forward reach shall be 48 inches maximum where the reach depth is 20 inches or less and 44 inches maximum where the reach depth exceeds                                                                                                                           parking spaces shall be permitted to share a common access aisle.              20. Where coin-operated public pay telephones, coin less public pay telephones, public closed-circuit telephones, public courtesy phones, or other types of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    20 inches. High forward reach shall not exceed 25 inches in depth. §11B-308.2.2, Figure 11B-308.2.2                                                                                                                                                                                                                                                       public telephones are provided, public telephones shall be provided in accordance with 11B-217 Telephones for each type of public telephone provided.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    23. High side reach shall be 48 inches maximum and the low side reach shall be 15 inches minimum above the finish floor where the side reach is                   D. GENERAL SITE AND BUILDING ELEMENTS                                                                    Width. Access aisles serving car and van parking spaces shall be 60                     INTERNATIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              For purposes               SYMBOL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of this section, a bank of telephones shall be considered to be two or more adjacent telephones. §11B-217.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1. Where parking spaces are provided, accessible parking spaces shall be provided in number and kind     inches
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  required
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (5 feet)per
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 wideSection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      minimum.11B-208 Parking Spaces.                         21. ExceptOF     ACCESSIBILITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            drive-up  only public telephones, where public telephones are provided, wheelchair accessible telephones complying with 11B-704.2 shall be                                     structural engineer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    unobstructed or the depth of any obstruction does not exceed 10 inches. §11B-308.3.1, Figure 11B-308.3.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    24. High side reach shall be 46 inches maximum above the finish floor or ground where the high side reach is over an obstruction more than 10 inches but          §11B-208.1                                                                                                                                                                              provided in accordance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                36" BY 36" with Table 11B-217.2. §11B-217.2                                                                                                                                thom hume engineers, inc.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2. Where passenger loading zones, drop-off zones, and/or bus stops are provided, accessible passenger    Length.     Access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     loading    zones,      shall extend
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    aislesdrop-off   zones,     full required
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the and/or          length of the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         bus stops                      (See Marking.11B-502.6.4)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              22. All public  telephones shall have volume controls complying with 11B-704.3. §11B-217.3                                                                                                   attn: tony nixon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    not more than 24 inches in depth. §11B-308.3.2, Figure 11B- 308.3.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    25. Obstructions for high side reach shall not exceed 34 inches in height and 24 inches in depth. §11B-308.3.2, Figure 11B-308.3.2                                are required.                                                                                            parking spaces they serve.                                                     23. TTYs complying with 11B-704.4 shall be provided in accordance with 11B-217.4.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    26. Obstructed high side reach for the top of washing machines and clothes dryers shall be permitted to be 36 inches maximum above the finish floor.                                                                                                                                                                                                      24. Where a bank of telephones in the interior of a building consists of three or more public pay telephones, at least one public pay telephone at the bank                                  1336 ELLA ST.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    §11B-308.3.2                                                                                                                                                                                                                                                               Marking. Access aisles shall be marked with a blue painted borderline          shall be provided with a shelf and an electrical outlet in accordance with 11B-704.5. §11B-217.5 (See exception)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           around their perimeter. The area within the blue borderlines shall be                                                                                                                                                                                                           SAN LUIS OBISPO CA 93406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    27. Obstructed high side reach for the operable parts of fuel dispensers shall be permitted to be 54 inches maximum measured from the surface of the              E. PLUMBING FIXTURES AND FACILITIES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           marked with hatched lines a maximum of 36 inches (3 feet) on center                                                                                                                                                                                                             USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    vehicular way where fuel dispensers are installed on existing curbs. §11B-308.3.2                                                                                 DRINKING FOUNTAINS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in a color contrasting with that of the aisle surface, preferably blue or                                                                                                                                                                                                       805.543.6311‬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1. Drinking fountains shall comply with Sections 11B-307 Protruding Objects and 11B-602 General Requirements.       §11B-602.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           white. The words "NO PARKING" shall be painted on the surface within
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OPERABLE PARTS                                                                                                                                                    2. Units shall have a clear floor or ground space complying with Section 11B-305 Clear Floor or Ground  Space   positioned    for a forward approach and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           each access aisle in white letters a minimum of 12 inches (1 foot) in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    28. Operable parts shall be operable with one hand and shall not require tight grasping, pinching, or twisting of the wrist. Force required to activate           centered on the unit. Knee and toe clearance complying with Section 11B-306 Knee and Toe Clearance      shall be provided. §11B-602.2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           height and located to be visible from the adjacent vehicular way.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    operable parts shall be 5 pounds maximum. §11B-309.4                                                                                                              3. Spout outlets shall be 36 inches maximum above the finish floor or ground. §11B-602.4             Access aisle markings may extend beyond the minimum required
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4. The spout shall be located 15 inches minimum from the vertical support and 5 inches maximum from    the                                                                                                                                                                                                                                                                           electrical engineer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           length.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      front edge of the unit, including bumpers. §11B-602.5                                                                                                                                                                                                                                                                                                                                nai consulting engineers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C. ACCESSIBLE ROUTES                                                                                                                                              5. The spout shall provide a flow of water 4 inches high minimum and shall be located 5 inches maximum   Location.     the front
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     from Access          of the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      aisles  shallunit.  The angle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     not overlap       of the water
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the vehicular   way. Access                  PARKING                 FIGURE 11B-502.3.3                                                                                                                                   attn:        sam nakhla p.e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DETECTABLE WARNINGS AND DETECTABLE DIRECTIONAL TEXTURE                                                                                                            stream shall be measured horizontally relative to the front face of the unit. Where spouts are located less   than
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               aisles          inches
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        shall3 be  permitted
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         fromtothebe front
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      placedofon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               theeither
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    unit,side
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           theofangle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the parking                 NOTE: CODE REFERENCES                  2017 EDITION OF THE LOS ANGELES BUILDING CODE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                inches    maximum                                                                                            PERPENDICULAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ARE PARKING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           TO THEIDENTIFICATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1. Detectable warning surfaces shall be yellow and approximate FS 33538 of Federal Standard 595C. §11B- 705.1.1.3.1                                               of the water stream shall be 30 degrees maximum. Where spouts are located between 3 inches and 5 space            except   for van from
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           parking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 thespaces
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      front which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of theshall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     unit,have
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 angle aisles
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2. Detectable warning surfaces shall provide a 70 percent minimum visual contrast with adjacent walking surfaces. Contrast in percent shall be determined         of the water stream shall be 15 degrees maximum. §11B-602.6                                              located on the passenger side of the parking spaces.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           28043 SMYTH DR / STE 201
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    by:                                                                                                                                                               6. Spout outlets of drinking fountains for standing persons shall be 38 inches minimum and 43 inches maximum above the finish floor or ground.                                                                                                                                                       Location. A parking space identification sign shall be visible from each        VALENCIA CA 91355
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Contrast percent = [(B1-B2)/B1] x 100 where                                                                                                                       §11B-602.7                                                                                               Floor or ground surfaces. Parking spaces and access aisles serving                                                                                                                          parking space. Signs shall be permanently posted either immediately             USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B1 = light reflectance value (LRV) of the lighter area and B2 = light reflectance value (LRV) of the darker area §11B-705.1.1.3.2 (See exception)                 7. Wall and post-mounted cantilevered drinking fountains shall be 18 inches minimum and 19 inches maximum               in depth.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               them shall comply      with §11B-602.8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Section 11B- 302. Access aisles shall be at the                                                                                                                adjacent to the parking space or within the projected parking space width       661.244.2772 ‬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8. All drinking fountains shall either be located completely within alcoves, positioned completely between
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               samewinglevelwalls,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              as the or otherwise
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     parking   spaces positioned     so as not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        they serve. Changes   in level
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to are not                                                                                                               at the head end of the parking space. Signs may also be permanently
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DOORS, DOORWAYS, AND GATES                                                                                                                                        encroach into pedestrian ways. The protected area within such a drinking fountain is located shall be 32    inches wide minimum and 18 inches deep
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               permitted.                                                                                                                                                                                  posted on a wall at the interior end of the parking space.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3. Doors, doorways, and gates providing user passage shall be provided in accordance with 11B-206.5 Doors, Doorways, and Gates. §11B-206.5                        minimum, and shall comply with Section 11B-305.7 Maneuvering Clearance. When used, wing walls orException: barriers shall       not steeper
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Slopesprotect        than 1:48 shall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                horizontally        be permitted.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                at least   as far as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4. Doors, doorways and gates that are part of an accessible route shall comply with 11B-404 Doors, Doorways, and Gates. §11B-404.1                                the drinking fountain and to within 6 inches vertically from the floor or ground surface. §11B-602.9                                                                                                                                                                                                 Marking. Each accessible car and van space shall have surface
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5. Door openings shall provide a clear width of 32 inches minimum. Clear openings of doorways with swinging doors shall be measured between the face                                                                                                                                           Vertical clearance. Parking spaces, access aisles and vehicular                                                                                                         identification complying with either Sections 11B-502.6.4.1 or 11B-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of the door and the stop, with the door open 90 degrees. Openings more than 24 inches deep shall provide a clear opening of 36 inches minimum. There              TOILET AND BATHING ROOM CLEARANCES                                                                                           routes serving them shall provide a vertical clearance of 98 inches                                                                                                     502.6.4.2.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    shall be no projections into the required clear opening width lower than 34 inches above the finish floor or ground. Projections into the clear opening width     9. Doors to unisex toilet rooms and unisex bathing rooms shall have privacy latches. §11B-213.2.1                            (2489 mm) minimum.                                                                                                                                                                                                                                                    SED A RC HIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    between 34 inches and 80 inches above the finish floor or ground shall not exceed 4 inches. §11B-404.2.3                                                          10. Mirrors located above the lavatories or countertops shall be installed within the bottom edge of the reflecting surface 40 inches maximum above the                                                                                                                                                                                                                                         E N             E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           The parking space shall be marked with an International Symbol of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      finish floor or ground. Mirrors not located above the lavatories or countertops shall be installed with theIdentification.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   bottom edgeParking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of the space     identification
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             reflecting    surfacesigns      shall include the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        35 inches
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               L IC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6. Swinging doors and gates shall have maneuvering clearances complying with Table 11B-404.2.4.1. §11B- 404.2.4.1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Accessibility complying with Section 11B-703.7.2.1 in white on a blue                       JAMES BECHER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 5 of 9 Page ID #:132




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    7. Doorways less than 36 inches wide without doors or gates, sliding doors, or folding doors shall have maneuvering clearances complying with Table               maximum above the finish floor or ground. §11B-603.3                                                       International Symbol of Accessibility complying with Section 11B-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           background a minimum 36 inches wide by 36 inches high. The centerline                          C 25574
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11B-404.2.4.2. §11B-404.2.4.2                                                                                                                                     11. Coat hooks shall be located within one of the reach ranges specified in Section 11B-308. Shelves shall 703.7.2.1.  Signs identifying
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        be located     40 inches van parking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     minimum   spaces
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   andshall
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          48 contain
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              inchesadditional                                                                                                             of the International Symbol of Accessibility shall be a maximum of 6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      maximum above the finish floor. Medicine cabinets shall be located with a usable shelf no higher than language
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 44 inches  or maximum          sign with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                an additionalabove     thethe   designation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             finish   floor. “van accessible.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    8. Maneuvering clearances for forward approach shall be provided when any obstruction within 18 inches of the latch side an interior doorway, or within 24                                                                                                                                                                                                                                                                                                             inches from the centerline of the parking space, its sides parallel to the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      §11B-603.4                                                                                                 Signs shall be 60 inches (5 feet) minimum above the finish floor or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    inches of the latch side of an exterior doorway, projects more than 8 inches beyond the face of the door, measured perpendicular to the face of the door or                                                                                                                  ground           measured    to the bottom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           length of the parking space and its lower corner at, or lower side aligned
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    gate. §11B- 404.2.4.3                                                                                                                                             12. Where towel or sanitary napkin dispensers, waste receptacles, or other accessories are provided in        toiletsurface
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           facilities, at least    one   of each
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of the type
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      sign. shall be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           with, the end of the parking space length.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      located on an accessible route. All operable parts, including coin slots, shall be 40 inches maximum above Exception:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the finish     located
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Signsfloor.  Baby  within  an accessible
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     changing      stationsroute    shall be a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               are not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9. Thresholds, if provided at doorways, shall be 1⁄2 inch high maximum. Raised thresholds and changes in level at doorways shall comply with 11B-302                                                                                                                         minimum of 80 inches (6 feet, 8 inches) above the finish floor or ground                        MARKING                                                                                                                                                                                  10.31.2021
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      required to comply with Section 11B-603.5 (See exception) §11B-603.5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Floor or Ground Surfaces and 11B-303 Changes in Level. §11B- 404.2.5                                                                                                                                                                                                                                                                                                         11B-502.6.4                                                                               The parking space shall be outlined or painted blue and shall be marked                       RENEWAL DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   surface measured to the bottom of the sign.                                                                                                                                                                                                                                             R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    10. Handles, pulls, latches, locks, and other operable parts on doors and gates shall comply with 11B-309.4 Operation. Operable parts of such hardware                                                                                                                                                                                                                                                                                                                 with an International Symbol of Accessibility complying with Section
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Align
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    shall be 34 inches minimum and 44 inches maximum above the finish floor or ground. Where sliding doors are in the fully open position, operating                  WATER CLOSETS AND TOILET COMPARTMENTS                                                                                                                                                                                                                                                                11B-703.7.2.1 a minimum 36 inches wide by 36 inches high in white or a                        OF C A L IF O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Finish and size. Parking identification signs shall be reflectorized with
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hardware shall be exposed and usable from both sides. §11B-404.2.7                                                                                                13. Flush controls shall be hand operated or automatic. Hand operated flush controls shall comply with Section 11B-309.4 Operation except they shall be                                                                                                                                              suitable contrasting color. The centerline of the International Symbol of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a minimum area of 70 square inches.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    11. The force for pushing or pulling open a door or gate other than fire doors shall be as follows: §11B-404.2.9 a. Interior hinged doors and gates: 5            located 44 inches maximum above the floor. Flush controls shall be located on the open side of the water           closet except in ambulatory accessible                                                                                                                                            Accessibility shall be a maximum of 6 inches from the centerline of the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    pounds maximum.                                                                                                                                                   compartments complying with Section 11B-604.8.2 Ambulatory Accessible Compartments. §11B-604.6Minimum fine. Additional language or an additional sign below the                                                                                                                                      parking space, its sides parallel to the length of the parking space and its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    b. Sliding or folding doors: 5 pounds maximum.                                                                                                                    14. Toilet paper dispensers shall comply with Section 11B-309.4 Operation and shall be 7 inches minimum             and 9 inches maximum in front of the water
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    International Symbol of Accessibility shall state “Minimum Fine $250.”                                                                                                                 lower corner at, or lower side aligned with, the end of the parking space.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c. Required fire doors: the minimum opening force allowable by the appropriate administrative authority, not to exceed 15 pounds.                                 closet measured to the centerline of the dispenser. The outlet of the dispenser shall be below the grab bar, 19 inches minimum above the finish floor and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    d. Exterior hinged doors: 5 pounds maximum.                                                                                                                       shall not be located behind the grab bars. Dispensers shall not be of a type that control delivery or that does not allow continuous paper flow. §11B-604.7                                                                                                                                                                                                                          becher design group
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    12. Swinging door and gate surfaces within 10 inches of the finish floor or ground measured vertically shall have a smooth surface on the push side               15. Urinals shall be the stall-type or the wall-hung type with the rim 17 inches maximum above the finish floor or ground. Urinals shall be 131⁄2 inches deep                                                                                                                                        ACCESS AISLES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    extending the full width of the door or gate. Parts creating horizontal or vertical joints in these surfaces shall be within 1/16 inch of the same plane as the   minimum measured from the outer face of the urinal rim to the back of the fixture. §11B-605.2                                                                                                             VAN PARKING SPACES SHALL BE PERMITTED TO BE 108 INCHES (9 FEET) WIDE                       Marking.Access aisles shall be marked with a blue painted borderline
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16. Flush controls shall be hand operated or automatic. Hand operated flush controls shall comply with Section 11B-309 Operable Parts except that the                                                       MINIMUM WHERE THE ACCESS AISLE IS 96 INCHES (8 FEET) WIDE MINIMUM.                                                                                                       5353-8 AZTEC DRIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    other and be free of sharp or abrasive edges. Cavities created by added kick plates shall be capped. §11B-404.2.10                                                                                                                                                                                                                                                                                                                                                     around their perimeter. The area within the blue borderlines shall be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      flush control shall be mounted at a maximum height of 44 inches above the finish floor. §11B-605.4                                                                                                                                                                                                   marked with hatched lines a maximum of 36 inches (3 feet) on center in          LA MESA, CALIFORNIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    RAMPS                                                                                                                                                             17. For lavatories and sinks, a clear floor space complying with Section 11B-305 Clear Floor or Ground Surfaces, positioned for a forward approach, and                                                                                                                                              a color contrasting with that of the aisle surface, preferably blue or white.   91942 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    13. Ramp runs shall have a running slope not steeper than 1:12 (8.33%). §11B-405.2                                                                                knee and toe clearance complying with Section 11B-306 Knee and Toe Clearance shall be provided. §11B-606.2                                                                                            Los Angeles does not discriminate on the basis of disability and, upon request, will provide
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    As a covered entity under Title II of the Americans with Disabilities Act, the City of SIGNAGE                                                                                         The words "NO PARKING" shall be painted on the surface within each
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    14. Cross slope of ramp runs shall not be steeper than 1:48 (2.083%). §11B-405.3                                                                                  18. Lavatories and sinks shall be installed with the front of the higher of the rim or counter surface 34 inches       maximum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    reasonable            above
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               accommodation  to ensure    finish
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     theequal      floor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                access to its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          orprograms,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ground.services and activities.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Identification. Parking space identification signs shall include the                            access aisle in white letters a minimum of 12 inches (1 foot) in height         866.240.1177
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    15. Floor or ground surfaces of ramp runs shall comply with 11B-302 Floor or Ground Surfaces. Changes in level other than the running slope and cross             §11B-606.3                                                                                                                                                                                           International Symbol of Accessibility complying with Section 11B-                               and located to be visible from the adjacent vehicular way. Access aisle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    slope are not permitted on ramp runs. §11B-405.4                                                                                                                                                                                                                                                                                                                       703.7.2.1. Signs identifying van parking spaces shall contain additional                        markings may extend beyond the minimum required length.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           www.becherplus.com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SIGNS RELATED TO TOILETS AND BATHING FACILITIES                                                                                                                                                    Page   3 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    16. The clear width of a ramp run shall be 48 inches minimum. §11B-405.5                                                                                                                                                                                                                                                                                               language     or an additional sign with the designation “van accessible.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    17. The rise for any ramp run shall be 30 inches maximum. §11B-405.6                                                                                              19. Entrances leading to toilet rooms and bathing rooms complying with 11B-603 Toilet and Bathing Rooms shall be identified by a geometric symbol                                                    Signs shall be 60 inches (5 feet) minimum above the finish floor or                             Location. Access aisles shall not overlap the vehicular way. Access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    18. Ramps shall have landings at the top and the bottom of each ramp run. §11B-405.7                                                                              complying with 11B-703.7.2.6 Toilet and Bathing Room Geometric Symbols. Where existing toilet rooms or bathing rooms do not comply with 11B-603                                                      ground surface measured to the bottom of the sign.                                              aisles shall be permitted to be placed on either side of the parking space      project number:              A11006TI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    19. Landings shall comply with 11B-302 Floor or Ground Surfaces. Changes in level are not permitted. §11B- 405.7.1                                                Toilet and Bathing Rooms, directional signs indicating the location of the nearest compliant toilet room or bathing room within the facility shall be provided.                                      Exception: Signs located within an accessible route shall be a minimum                          except for van parking spaces which shall have access aisles located on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    20. The landing clear width shall be at least as wide as the widest ramp run leading to the landing. §11B- 405.7.2                                                Signs shall comply with 11B-703.5 Visual Characters and shall include the International Symbol of Accessibility complying with 11B-703.7.2.1 ISA. Where                                              of 80 inches (6 feet, 8 inches) above the finish floor or ground surface                        the passenger side of the parking spaces.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    21. Top landings shall be 60 inches wide minimum. §11B-405.7.2.1                                                                                                  existing toilet rooms or bathing rooms do not comply with 11B-603 Toilet and Bathing Rooms, the toilet rooms or bathing rooms complying with 11B-603                                                 measured to the bottom of the sign.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    22. The landing clear length shall be 60 inches long minimum. §11B-405.7.3                                                                                        Toilet and Bathing Rooms shall be identified by the International Symbol of Accessibility complying with 11B-703.7.2.1 ISA. Where clustered single user
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    23. Bottom landings shall extend 72 inches minimum in the direction of ramp run. §11B-405.7.3.1                                                                   toilet rooms or bathing facilities are permitted to use exceptions to 11B-213.2 Toilet and Bathing Rooms, toilet rooms or bathing facilities complying with                                          Finish and size. Parking identification signs shall be reflectorized with a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    24. Ramps that change direction between runs at landings shall have a clear landing 60 inches minimum by 72 inches minimum in the direction of                    11B-603 Toilet and Bathing Rooms shall be identified by the International Symbol of Accessibility complying with 11B-703.7.2.1 ISA unless all toilet rooms                                           minimum area of 70 square inches.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    downward travel from the upper ramp run. §11B-405.7.4                                                                                                             and bathing facilities comply with 11B- 603 Toilet and Bathing Rooms. Existing buildings that have been remodeled to provide specific toilet rooms or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    25. Where doorways are located adjacent to a ramp landing, maneuvering clearances required by 11B-404.2.4 and 11B-404.3.2 shall be permitted to                   bathing rooms for public use that comply with these building standards shall have the location of and the directions to these rooms posted in or near the                                            Minimum fine. Additional language or an additional sign below the                                                                                                               BOBO'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    overlap the required landing area. Doors, when fully open, shall not reduce the required ramp landing width by more than 3 inches. Doors, in any position,        building lobby or entrance on a sign complying with 11B- 703.5 Visual Characters, including the International Symbol of Accessibility complying with                                                 International Symbol of Accessibility shall state “Minimum Fine $250.”
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    shall not reduce the minimum dimension of the ramp landing to less than 42 inches. §11B-405.7.5                                                                   11B-703.7.2.1 ISA. §11B-216.8
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    26. Ramp runs shall have compliant handrails per 11B-505 Handrails. §11B-405.8                                                                                    20. Pictograms shall comply with the following:                                                                                                                                                      11B-502.8 Additional signage. An additional sign shall be posted either;                                                                                                        HAMBURGERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    27. Edge protection complying with 11B-405.9.2 Curb or Barrier shall be provided on each side of ramp runs                                                        a. Pictograms shall have a field height of 6 inches minimum. Characters and Braille shall not be located in                                                                                          1) In a conspicuous place at each entrance to an off-street parking facility
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and at each side of ramp landings. §11B-405.9 (See exceptions)                                                                                                    the pictogram field. §11B-703.6.1                                                                                                                                                                    or                                                                                                                                                                              13433 VAN NUYS BLVD




                                             all ideas, design arrangements and plans indicated or represented by these drawings, renderings, models, or photos are owned by and the property of james becher architect, becher+ (becher design group) and were createed, evolved and developed for use on and in connection with the specified project. none of such ideas, designs, arrangements, or plans shall be disclosed to any person, firm, or corporation for any purpose what so ever, without the written permission of james becher.



A11006TI BOBOS PAC 2015 CD 01 020 PC03.vwx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    28. A curb, 2 inches high minimum, or barrier shall be provided that prevents the passage of a 4 inch diameter sphere, where any portion of the sphere is         b. Pictograms and their field shall have a non-glare finish. Pictograms shall contrast with their field with                                                                                         2) Immediately adjacent to on-site accessible parking and visible from
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    within 4 inches of the finish floor or ground surface. To prevent wheel entrapment, the curb or barrier shall provide a continuous and uninterrupted barrier      either a light pictogram on a dark field or a dark pictogram on a light field. §11B-703.6.2                                                                                                          each parking space.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PACOIMA CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    along the length of the ramp. §11B-405.9.2                                                                                                                        c. Pictograms shall have text descriptors located directly below the pictogram field. Text descriptors shall comply with 11B-703.2 Raised Characters,                                                                                                                                                                                                                                91331 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    29. Landings subject to wet conditions shall be designed to prevent the accumulation of water. §11B-405.10                                                        11B-703.3 Braille and 11B-703.4 Installation Height and Location. §11B-703.6.3                                                                                                                       11B-502.8.1 Size. The additional sign shall not be less than 17 inches
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d. The installation height and location of Pictogram signs shall be per §11B-703.4.1.                                                                                                                wide by 22 inches high.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    HANDRAILS                                                                                                                                                         21. Symbols shall comply with the following:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    30. Handrails shall be provided on both sides of stairs and ramps. §11B-505.2                                                                                     a. Doorways leading to toilet rooms and bathing rooms shall be identified by a geometric symbol complying with 11B-703.7.2.6 Toilet and Bathing Facilities                                           11B-502.8.2 Lettering. The additional sign shall clearly state in letters
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    31. Handrails shall be continuous within the full length of each stair flight or ramp run. Inside handrails on switchback or dogleg stairs and ramps shall be     Geometric Symbols. The symbol shall be mounted at 58 inches minimum and 60 inches maximum above the finish floor or ground surface measured from                                                     with a minimum height of 1 inch the following:                                                                                                                                  access notes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    continuous between flights or runs. §11B-505.3                                                                                                                    the centerline of the symbol. Where a door is provided, the symbol shall be mounted within 1 inch of the vertical centerline of the door. §11B-703.7.2.6                                             "Unauthorized vehicles parked in designated accessible spaces not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    32. Top of gripping surfaces of handrails shall be 34 inches minimum and 38 inches maximum vertically above walking surfaces, stair nosings, and ramp             (See exception)                                                                                                                                                                                      displaying distinguishing placards or special license plates issued
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    surfaces. Handrails shall be at a consistent height above walking surfaces, stair nosings, and ramp surfaces. §11B-505.4                                          b. Men’s toilet and bathing facilities shall be identified by an equilateral triangle, 1⁄4 inch thick with edges 12 inches long and a vertex pointing upward. The                                    for persons with disabilities will be towed away at the owner’s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    33. Clearance between handrail gripping surfaces and adjacent surfaces shall be 11⁄2 inches minimum. Handrails may be located in a recess if the recess           triangle symbol shall contrast with the door, either light on a dark background or dark on a light background. §11B-703.7.2.6.1                                                                      expense.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is 3 inches maximum deep and 18 inches minimum clear above the top of the handrail. §11B-505.5                                                                    c. Women’s toilet and bathing facilities shall be identified by a circle, 1⁄4 inch thick and 12 inches in diameter. The circle symbol shall contrast with the door,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    34. Handrail gripping surfaces shall be continuous along their length and shall not be obstructed along their tops or sides. The bottoms of handrail gripping     either light on a dark background or dark on a light background. §11B-703.7.2.6.2                                                                                                                    Towed vehicles maybe reclaimed at: BLACK 7 WHITE GARAGE INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    surfaces shall not be obstructed for more than 20 percent of their length. Where provided, horizontal projections shall occur 11⁄2 inches minimum below                                                                                                                                                                                                                10857 SAN FERNANDO RD, PACOIMA, CA 91331 or by telephoning
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the bottom of the handrail-gripping surface. §11B-505.6                                                                                                                                                                                                                                                                                                                818-896-9511."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A0.3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PLAN CHECK                         9 JUL 2018

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LIGHT FIXTURE LEGEND                                                                                                                                                                                                                                                          SITE PLAN NOTES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              PLAN CHECK                        26 JUL 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ALL DIMENSIONS ARE TO FACE OF STUD, CMU, OR CONCRETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SEE SHEET A1.5 RCP FOR OVERHANG LIGHTING                                                                                                                                                                                                                                    UNLESS NOTED OTHERWISE [F.O.F. = FACE OF FINISH].                       HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CONTRACTOR SHALL VERIFY ALL EXISTING CONDITIONS AND               1     REVISION                          7 AUG 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     LSI INDUSTRIES 148.5W LED                                                                                                                         LSI INDUSTRIES 148.5W LED                                                      DIMENSIONS PRIOR TO COMMENCING WORK. THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S1                                  FORWARD THROW LIGHT FIXTURE                                      S2                                                                               FORWARD THROW LIGHT FIXTURE                                                    CONTRACTOR SHALL INFORM THE ARCHITECT OF ANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     W/ INTERNAL LOUVER SHIELD ON                                                                                                                      ON 16' POLE, ON 36" HEIGHT                                                     DISCREPANCIES PRIOR TO COMMENCING WORK.                                 BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     16' POLE, ON 36" HEIGHT                                                                                                                           CONCRETE ROUND PLATFORM.                                                                                                                         2     REVISION                          28 AUG 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CONCRETE ROUND PLATFORM.                                                                                                                                                                                                         1. THE PROPOSED MENUBOARD AND SPEAKER SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      POSITIONED IN A MANNER TO LIMIT NOISE AND LIGHT TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ADJACENT RESIDENTIAL UNITS.                                             HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             S3                                                                        LSI INDUSTRIES 93.1W LED (BACK                                                                                                                         REVIEW                            17 FEB 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       TO BACK) FORWARD THROW LIGHT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       FIXTURE(S) ON 16' POLE, ON 36"                                                 2. THE TRASH ENCLOSURE SHALL BE KEPT IN A SECURE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       HEIGHT CONCRETE ROUND                                                          MANNER AT ALL TIMES AND REGULARLY MAINTAINED FOR                        PLANNING CDO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       PLATFORM.                                                                      REMOVAL OF GRAFFITI AND DEBRIS, WHICH SHALL BE REMOVED                  REVIEW                            17 JUN 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TELFAIR AVE.                                                                                                                                                                                                                                                                                                                                                      WITHIN TWENTY-FOUR [24] HOURS OF DEPOSIT OR NOTICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  15'-0"                                                                                                                                                                                                                        128'-1 1/8"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      THEREOF.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EXIST. DRIVEWAY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           3. ALL EXISTING AND PROPOSED LANDSCAPING SHALL BE                       REVIEW                            28 AUG 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CONTINUALLY AND REGULARLY MAINTAINED.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      4. ALL NEW LANDSCAPING WILL BE NATIVE OR SIMILAR PLANT                  BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      SPECIES, THERE WILL BE NO GRASS LAWNS REQUIRING                         ACCESS REVIEW                     10 SEP 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         EXIST. DRIVEWAY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              EXTENSIVE WATERING AND OR WEEKLY MAINTENANCE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXIST. 36" CMU WALL TYP.                                                                                                                                                                                                                                                                              HEALTH DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5. EXTENSIVE USE OF FLOWERING LOW-WATER NATIVE PLANT                    REVIEW                            27 SEP 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EXISTING SIDEWALK                                                                                            EXIST. 6" CONCRETE CURB                                                                                                                                                                                                       SPECIES WILL BE USED.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6'-8"                                                                         32'-2 5/8"                                                                                                                                                                                                96'-2 1/8" V.I.F.                                                                                                                                                                                                                                                                                                         6. ALL NEW LANDSCAPE PLANTINGS IRRIGATION                               TRANSPORTATION DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3     REVISION             01 OCT 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      REQUIREMENTS ARE SUPPLIED VIA A LOW FLOW DRIP SYSTEM.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       23'-2"                               15'-4 5/8" V.I.F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7. ALL PLANTED AREAS SHALL BE IRRIGATED IN ACCORDANCE                   PLANNING CDO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     135.82'                                                                                                                                                                                                                                                                                                                                          WITH THE PROVISIONS OF SECTION 12.41 OF THE LOS ANGELES           4     SUBMITTAL REVIEW                  25 OCT 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      MUNICIPAL CODE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      8. ALL PORTIONS OF EVERY IRRIGATION SYSTEM SHALL BE                     TRANSPORTATION DEPT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2'-0 1/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CONTINUOUSLY MAINTAINED IN A CONDITION SUCH THAT THE              5     APPROVAL REVISION    16 DEC 2019
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      INTENT OF THE IRRIGATION DESIGN IS FULFILLED.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S2                                                                                                                                                                                                                S1                                                                                                                                                                                                                                            UNCONTROLLED EMISSION OF WATER FROM ANY PIPE, VALVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     21                                                                                                                                                               HEAD, EMITTER, OR OTHER IRRIGATION DEVICE SHALL BE                      BUILDING DEPT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                                                                                     REVIEW                            02 JAN 2020
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          21                                                                                                                                                          CONSIDERED EVIDENCE OF NON-MAINTENANCE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NEW COVERED TRASH                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ENCLOSURE TYP.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  18'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1                           2                     3                                               4                5                     6                             7




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          18'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     43'-2 5/8"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            8                            9              10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          15'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               17'-7 7/8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           20'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NEW LANDSCAPING AREA (15                                                                                                                                                                                                                            DISABLED VAN SPACE                                    COMPACT                      COMPACT        COMPACT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SQFT) W/ 6" CONCRETE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CURB TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CONSTRUCTION ADMIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           204 SQFT                     L2                                                                                                                                            LANDSCAPING LEGEND                                                SET 000




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2'-0"                                                                                                                                                9'-0"                         12'-0"                  5'-0"        8'-0"          NEW LANDSCAPING AT                                                                                                                                                                                                        LANDSCAPE AREA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            EXIST. W/ NEW 6"                                                                                                                                                                                                          EXIST. LANDSCAPING AREA          680 SQFT (REMOVED)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CONCRETE CURB.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               EXIST. 6' CMU WALL TYP.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NEW LANDSCAPING AREA             2303.5 SQFT                      owner
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NEW REPLACEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M1                                                                                                                                                                                                                                                                                                                                                                                MONUMENT SIGN AT                                                                                                                                                                                                                                                                                Btoo inc           dba bobo's hamburgers pacoima




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             48'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        LOCATION OF EXIST.                                                                                                                                                                                                            LANDSCAPE         TYPE                                            attn: dimitrios yortzidis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   WHITE PARKING SPACE                                                                                                     REPLACE EXIST. PARKING




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             47'-8 3/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        MONUMENT SIGN TYP.                                                                                                                                                                                                                                                                                    asimo yortzidis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PAINT STRIPING PER CITY                                                                                                 AREA PAVEMENT W/ NEW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   47'-7 5/8" V.I.F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5        INSTALL PAVEMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M1                                                                                                                                         STANDARD TYP.                                                                                                           CONCRETE PAVING TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NEW LANDSCAPE AREA 6"                                                                                                                                                                                                                                                                                                    MARKINGS TYP.                                                                                                                                                                                                                                   LANDSCAPE GRAVEL                                2701 FIRESTONE BLVD. UNIT C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CONCRETE CURB.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5/8" UNWASHED GRAVEL                            SOUTH GATE, CA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  25'-8 3/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           EXISTING PARKING AREA                                                                               3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L3                                                                                                                                                                                                                                                                                                                                                                           NO LEFT TURN DIRECTIONAL                                                                                                                                                                                                                                                                        90280 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        SIGN TYP.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               26'-1 1/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M1                                                       NEW DRIVE-THRU                                                                                                                                                                                              NEW TRASH RECEPTACLE                                                                                                                                                                                                                                                                                                                                         LOW GROWING GROUND COVER                        818.890.2603
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DIRECTIONAL SIGN, LIGHT                                                                                                                                                                                                                                                                                                  EXIST. DRAIN / FILTER,                                                                                                                                                                                                          X               L1 ANGELINA STONECROP /




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  29'-8 3/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FROM WITHIN, COORDINATE                                                                                                                                                                                     NEW LANDSCAPE AREA W/ 6"                                                                                     CONFIRM OPERATIONAL AND                                                                                                                                                                                                                             SEDUM RUPESTRE ‘ANGELINA’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M1                                                          W/ OWNER. TYP.                                                                                                                                                                                              CONCRETE CURB TYP.                                                                                           REPAIR AND OR REPLACE AS                                                                                                                                                                                                                            QUANTITY (18 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        REQUIRED TYP.                                                                                                                                                                                                                                       APPROX. SIZE / PLANTING / 2"H 12"W          structural engineer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LOT 1                                                                                                    NEW LANDSCAPING AT EXIST.                                                                                                                                                                                                                           APPROX. SIZE / MATURITY / 3”H 30”W          thom hume engineers, inc.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DT DIRECTIONAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NEW 8' DRIVE-THRU                                                                                                                                                                                                                    W/ NEW 6" CONCRETE CURB.                                                                                                                                                                                                                            TIME TO MATURITY / MODERATE                 attn: tony nixon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M1                                                                                                                                                                                                                                                                       7,123.5 SQ FT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MENUBOARD W/ ROOF                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EXIST. DRIVEWAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EXIST. DRIVEWAY



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CANOPY ABOVE, LIT FROM                                                                                                        21'-4"                                        13'-0"                                                10'-0"                                        26'-1 3/8"                                                                                                                                                                                           L2     LOW HORIZON WESTRINGIA /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   WITHIN. SPEAKER AND                                                                                                                                                                                                                                                                                                                                                                                                                                                                         WESTRINGIA FRUTICOSA ‘WES06’             1336 ELLA ST.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MICROPHONE INCLUDED,                                                                                                                                                                                                                                                                                                                                                                                                                                                                        QUANTITY (35 / 1GAL)                     SAN LUIS OBISPO CA 93406
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    6'-9"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       M1                               12'-0"                                     9'-3 1/2"                                                       COORDINATE W/ OWNER.                                   9'-0"               6'-0"                  73 SQFT                                                                                                                                                72 SQFT                                                                                                                                                                                                                            APPROX. SIZE / PLANTING / 5"H 12"W       USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          L2                    L2        L2                                                                                                                                    L2                                                                                                                                                                                             APPROX. SIZE / MATURITY / 10”H 27”W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L1   L1                   L5    L1   L1                                                                                                                L2 L1 L5 L1   L2 L5      L1   L2             L5 L1         L1                                                                                                                                                                                                              805.543.6311‬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     L5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               3'-10 1/2"


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TIME TO MATURITY / FAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            98'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        NEW ACCESS RAMP TYP.                                                                                                                                                                                                                            L3     MEXICAN BLUE SAGE /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M1                       1'-6"                          1'-6"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SALVIA CHAMAEDRYOIDES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L4




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5'-3"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        electrical engineer
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               QUANTITY (11 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1/12 MAX.                                                                                                                                                                                                                     nai consulting engineers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / PLANTING / 5"H 10"W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     9'-3"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            APPROX. SIZE / MATURITY / 12”H 18”W      attn:        sam nakhla p.e.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     VAN NUYS BLVD.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         TIME TO MATURITY / MODERATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               9'-0" (RAMP)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LOT 2                                                                                                                            6'-7" (LANDING)                      8'-0" (RAMP) 1'-2"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L4                           11                                       12              13                            14                                                                  7,537.4 SQ FT                                                                                                                                                                                                                                                                                                                                            L4     CENTENNIAL HYBRID WILD LILAC /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        28043 SMYTH DR / STE 201




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    9'-6"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             8'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  18'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CEANOTHUS ‘CENTENNIAL’                   VALENCIA CA 91355
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M1                                                                                                                                                                                                                                                                     LOT 1 & 2                                                                                                NEW BICYCLE PARKING TYP.                                                                                                                                                                                                                               QUANTITY (5 / 1GAL)                      USA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DT MENUBD.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           78'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 83'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               14,660.9 SQ FT                                                                                                                                                                                                                                                                                                                                                  APPROX. SIZE / PLANTING / 5"H 12"W       661.244.2772 ‬
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L4                                                                                                                                                                                                                                                                                              EXIST. CITY BUS STOP TYP.                                                                                                                                                                                                                              APPROX. SIZE / MATURITY / 1-2'H 6-10'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EXIST. SIDEWALK




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5'-3"                                15'-0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TIME TO MATURITY / FAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M1                                                                                                                                                                                                                                                                          EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              L4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L5     SHINING PINK ROCK PURSLANE /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ONE STORY                                                                                                                                                                                                                                                                                                                                                     CALANDRINIA SPECTABILIS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             9'-8"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L3                                                        LANDSCAPING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1047.5 L4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SQFT                                                                                                                                                                                              (16' - 6 1/2" HT)                                                                                                                                                                                                                                                                                                                                               QUANTITY (8 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         APPROX. SIZE / PLANTING / 5"H 12"W                    NSED A RC HIT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                RESTAURANT                                                                                                                                                                  117 SQFT                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     43'-7 1/32"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               40'-1 1/2"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / MATURITY / 10''H 20"W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     40'-0" V.I.F.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L IC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M4                                                                                                                                                                                                                                                                                                                                             L1 L1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TIME TO MATURITY / MODERATE                          JAMES BECHER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 6 of 9 Page ID #:133




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M3                                                        S3                     M5                                                                                                      2,874 SQFT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L3                                                                                                                             M4                       M5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  C 25574
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M5                                                                   FAR = 0.196                                                                                        NEW LANDSCAPING AT                                                        L5 L1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M1                                                                                                                                                                                                                                                                                                                                                                                  EXIST. W/ NEW 6" CONCRETE                                               M2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             50'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    M5                                                                                                                                                                                  CURB.                                                                                                                                                                                                                                           MEDIUM HEIGHT / SIZE PERENNIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T2                                                                                                                                                                                                                                                                                                                                                M2 L1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 R 14'-0"                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M1 RIO BRAVO TEXAS RANGER /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L2                                                                                                           M4                            M3                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LEUCOPHYLLUM LANGMANIAE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  T1                                                                                                                                                                                                    EXIST. CITY BUS STOP AD                                                          L2                                                                                                                                                 X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M1                                                                                   M5                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             QUANTITY (18 / 1GAL)                                       10.31.2021
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        STRUCTURE TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RENEWAL DATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          32'-9"                                                                                                                                                                                                                                                                                                                                                                                                M2                                                                                                                                                                          APPROX. SIZE / PLANTING / 16"H 12"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         M3                                                                                                                                                    3                                                                                         L1                                                                                                                                                                 APPROX. SIZE / MATURITY / 5'H 5'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TE                      R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M5                                                      M5                                         M4                                                                                                                                                                             NO LEFT TURN DIRECTIONAL                                                  M2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L3                                                                         R 26'-0"                                                                         M3                                                                                                 EXIST. GAS METER TO                                                                                          SIGN TYP.                                                                                                                                                                                                                                           TIME TO MATURITY / MODERATE                               OF C A L IF O
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                M3                                                                                                                                                         REMAIN TYP.                                                                                                                                                                                   L2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           M1                                                                                                                               M4                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          M2     VIBE IGNITION PURPLE SALVIA / SALVIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXIST. DRAIN / FILTER,                                                      L5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L2                                                                                                                                    M5                                                         M4                                           NEW TRASH RECEPTACLE                                                                                                                                                                                                                                                                                                                                                X JAMENSIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               M4                                                                                                                                                                                       CONFIRM OPERATIONAL AND                                                 M2       L1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              M4                                                           ON NEW 6" CONCRETE PAD.                                                                                      REPAIR AND OR REPLACE AS                                                                                                                                                                                                                               QUANTITY (6 / 1GAL)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             26'-9 1/2"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      M1 L3                                                                                                                                                                                                                                                                TYP.                                                                                                         REQUIRED TYP.                                                           M2 L1                                                                                                                                                                          APPROX. SIZE / PLANTING / 6"H 10"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L2                                                                                                                                                                                                                                                                                                                                                                                                                              L1                                                                                                                                                                           APPROX. SIZE / MATURITY / 12"H 18"W      becher design group
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TIME TO MATURITY / MODERATE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             M1                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         5353-8 AZTEC DRIVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   L2                                                                                                                                                                                                                                                                                  EXIST. DRIVE-THRU LANE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L2                                                                                                                                                                                                                                                                             CONCRETE DRIVE TO                                                                                                                                                                                                                                                                                                                                                LA MESA, CALIFORNIA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      12'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   REPLACE EXIST.                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MEDIUM HEIGHT / SIZE FAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     M1                 L3        L3                                                                                                               DRIVE-THRU LANE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       REMAIN.                                                                                                                                                                                                                                                                                                          M3 SILVER DESERT SPOON /                        91942 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L2           L2                                                                                                                                                                                                                    EXIST. DRIVE-THRU                        EXIST. DRIVE-THRU                                                                                                                           D                                                                                                                                                       X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PAVEMENT W/ NEW                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DASYLIRION WHEELERI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 TURN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           LANE                                                                                                                                                                                                                                                                                                                                                             QUANTITY (5 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L2                                                                                                                                                                                                                                                                                                                         EXIST. ROOF OVERHANG                                                                                                                                                                                                                                                                            866.240.1177
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                NO LEFT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CONCRETE PAVING TYP.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   8'-4" (EXIST.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            M1LANDSCAPING                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   APPROX. SIZE / PLANTING / 16"H 14"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               10'-3 3/8" V.I.F.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TYP.                                                                                                                                                                                                                                                                                            www.becherplus.com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                643 SQFT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L3 L3                                   L2           L2                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              APPROX. SIZE / MATURITY / 4'H 5'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            TIME TO MATURITY / SLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     150.82'                                                                                                                                                                                                                                                                                                                                                            M4     VARIEGATED DWARF AGAVE /                 project number:              A11006TI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            23'-0"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               AGAVE DESMETTIANA ‘VARIEGATA’
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               QUANTITY (8 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXIST. DRIVE-THRU                                                                                                                                                                                                                                      APPROX. SIZE / PLANTING / 14"H 12"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             EXIST. DRIVEWAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        OVERHANG WALL TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EXIST. DRIVEWAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   NEW LANDSCAPE AREA 6"                                                                                                                                                                                                                                                                                                                                                                                                                                                                       APPROX. SIZE / MATURITY / 34"H 34"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CONCRETE CURB.                                                                                                                                                                                                                                                                                                                                                                                                                                                                              TIME TO MATURITY / SLOW
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        EXIST. DRIVE-THRU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CONCRETE CURB TYP.                                                                                                                                                                                                                              M5     COLOR GUARD ADAM’S NEEDLE /
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   EXIST. 6' CMU WALL TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                70'-4 1/2" V.I.F.                                                                                                                                                                                                                     74'-0" V.I.F.                                                                                         6'-5 3/4" V.I.F.                  13'-0 1/4" V.I.F.                                                                                                                                YUCCA FILAMENTOSA                        BOBO'S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               QUANTITY (8 / 1GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / PLANTING / 16"H 16"W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / MATURITY / 3'H 4'W        HAMBURGERS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TIME TO MATURITY / FAST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        13433 VAN NUYS BLVD




                                             all ideas, design arrangements and plans indicated or represented by these drawings, renderings, models, or photos are owned by and the property of james becher architect, becher+ (becher design group) and were createed, evolved and developed for use on and in connection with the specified project. none of such ideas, designs, arrangements, or plans shall be disclosed to any person, firm, or corporation for any purpose what so ever, without the written permission of james becher.



A11006TI BOBOS PAC 2015 CD 01 020 PC03.vwx
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TALL HEIGHT / SIZE TREES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PACOIMA CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        T1 DESERT MUSEUM PALO VERDE /                   91331 USA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             CERCIDIUM X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             QUANTITY (1 / 24" BOX)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1'                          10'                                                                      APPROX. SIZE / PLANTING / 6'H 5'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                X            APPROX. SIZE / MATURITY / 25'H 25'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               5'                                                                            TIME TO MATURITY / FAST                    site plan
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        T2     SWEET KATIE BURGUNDY DESERT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               WILLOW / CHILOPSIS LINEARIS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               QUANTITY (1 / 5GAL)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / PLANTING / 4'H 3'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               APPROX. SIZE / MATURITY / 18'H 15'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SITE PLAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PLOT  / LANDSCAPE PLAN                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SCALE 1/8" = 1 FOOT                                                                                   TIME TO MATURITY / MODERATE              A0.51
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 7 of 9 Page ID #:134
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 8 of 9 Page ID #:135
Case 2:20-cv-03852-JAK-AGR Document 15-1 Filed 07/10/20 Page 9 of 9 Page ID #:136



                                             PROOF OF SERVICE
   1
               I am employed in the County of Los Angeles, State of California. I am over the age of
   2
        18, and not a party to the within action. My business address is 1223 Wilshire Blvd., #493,
   3    Santa Monica, California 90403.

   4            On the date indicated below, I served the foregoing document(s) described as:
        DECLARATION OF DIMITRIOS YORTZIDIS IN SUPPORT OF DEFENDANTS’
   5
        MOTION TO DISMISS PLAINTIFF’S COMPLAINT
   6    on the interested parties as follows:
   7
        These documents were served on all the parties identified for Notice of Electronic Filing
   8    generated by the Court’s CM/ECF system under the above referenced case caption and number,
        including the parties identified in the attached service list.
   9
   10   []    (BY MAIL) I placed the document(s) in sealed envelope(s) addressed as set forth above
              and caused such envelope(s) to be deposited in the mail at Los Angeles, California. The
   11         envelope(s) was/were mailed with postage thereon fully prepaid. I am “readily familiar”
              with the firm’s practice of collection and processing of correspondence for mailing. It is
   12         deposited with U.S. Postal Service on that same day in the ordinary course of business. I
   13         am aware that on motion of the party served, service is presumed invalid if postal
              cancellation date or postage meter date is more than one day after date of deposit for
   14         mailing in affidavit.
   15   [ ]   (BY OVERNIGHT MAIL) I placed the document(s) in sealed envelope(s) addressed
   16         accordingly and caused such envelope(s) to be deposited in the delivery box regularly
              maintained by OVERNITE EXPRESS, in an envelope package designated by
   17         OVERNITE EXPRESS with delivery fees paid or provided for addressed as set forth
              above.
   18
   19   [ X] (BY NOTICE OF ELECTRONIC FILING) I delivered a true copy of the above-
              referenced document or documents by Notice of Electronic Filing generated by the
   20         Court’s CM/ECF system, pursuant to the Court’s Local Rules, to the addressee or
              addressees listed above.
   21
   22         I declare under penalty of perjury under the laws of the state of California and the United
              States of America that the foregoing is true and correct.
   23
              Executed on July 10, 2020, at Los Angeles, California.
   24
   25
   26
                                                                Rosalinda V. Amash
   27
   28

                                                       -4-
                                   YORTZIDIS DECL. ISO MOTION TO DISMISS
